Case 1:15-cv-07433-LAP Documen t 1201-23 Filed 01/27/21 Page 1of7

 

 

EXHIBIT 7
(Filed Under Seal)

 

 
Case 1:15-cv-07433-LAP Document 1201-23 Filed 01/27/21 Page 2 of 7

 

 

Page 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CASE NO. 15-CV-07433-RWS

ee eee ia ia i i i i i i i i i ae eee eS x
VIRGINIA L. GIUFFRE,

Plaintiff,
Vv.
GHISLATNE MAXWELL,

Defendant.
ce eee eee ee i i i i ie x

June 1, 2016
9:12 a.m.

CONFIDENTIAL
Deposition of JOHN ALESSI, pursuant
to notice, taken by Plaintiff, at the
offices of Boies Schiller & Flexner, 401
Las Olas Boulevard, Fort Lauderdale, Florida,
before Kelli Ann Willis, a Registered
Professional Reporter, Certified Realtime
Reporter and Notary Public within and

for the State of Florida.

 

MAGNA®

LEGAL SERVICES

 
Case 1:15-cv-07433-LAP Document 1201-23 Filed 01/27/21 Page 3 of 7

 

 

Page 28

1 JOHN ALESSI

2 Q. And where did the massage therapists --

3 where did they come from?

4 A. Most, they came from Palm Beach. Palm

5 Beach County.

6 Q. And over the course of that 10-year period
7 of time while Ms. Maxwell was at the house, do you
8 have an approximation as to the number of different
9 females -- females that you were told were massage
10 therapists that came to the house?

11 MR. PAGLIUSCA: Object to form and

12 foundation.

13 THE WITNESS: I cannot give you a number,
14 but I would say probably over 100 in my stay
15 there.

16 BY MR. EDWARDS:

17 Q. And many of the times would the females
18 come only one time and not return?

19 MR. PAGLIUSCA: Object to form and

20 foundation.

21 BY MR. EDWARDS:
22 QO. Let me ask that a different way.
23 Were there times when some of these

24 females that would come to the house, and you were

25 told that they were massage therapists, would come

 

MAGNA®

LEGAL SERVICES

 
Case 1:15-cv-07433-LAP Document 1201-23 Filed 01/27/21 Page 4 of 7

 

 

Page 52

1 JOHN ALESST

2 MR. PAGLIUSCA: Object to form and

3 Foundation.

4. THE WITNESS: Himself. Himself.

5 BY MR. EDWARDS:

6 Q. And you do not know the ages of the

7 various massagists, right?

8 A. No.

9 Q. Did you have occasion to clean up after
10 the massages?
11 A. Yes.
12 Q. Okay. And that is after both a massage
13 for Jeffrey Epstein, as well as clean up after a
14 massage that Ghislaine Maxwell may have received?
15 A. Yes.
16 Q. And on occasion, after -- in cleaning up
17 after a massage of Jeffrey Epstein or Ghislaine

18 Maxwell, did you have occasion to find vibrators or

19 sex toys that would be left out?

20 MR. PAGLIUSCA: Object to form and
21 foundation.
22 THE WITNESS: Yes, I did.

23 BY MR. EDWARDS:
24 Q. Can you describe the types of vibrators or

25 sex toys that you found left out after a massage

 

MAGNA®

LEGAL SERVICES

 
Case 1:15-cv-07433-LAP Document 1201-23 Filed 01/27/21 Page 5 of 7

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 53
JOHN ALESSI
that Jeffrey Epstein had just received or Ghislaine
Maxwell had just received?
MR. PAGLIUSCA: Object to form and
foundation.
THE WITNESS: It was probably two to three
times, I would say. It was not all the time.

I would find things like a dildo, it's called a

double. I hate to say it because these ladies.

But I find these things, put my gloves on, took

it out and rinse it, and put it in

Ms. Maxwell's closet.

BY MR. EDWARDS:

Q. Why would you put the dildo or sex toy in
Ms. Maxwell's closet?

A. Because I knew that's where they were
kept.

Q. How did you know that the sex toys were
kept in Ms. Maxwell's closet?

A. Because I know where everything was in
that house. Every single room, every single thing,
it was a place, it was placed by me, by the cleaning
lady or my wife. Every -- everything that happened
in that house, I knew it.

Q. Who showed you where the dildo or sex toys

 

MAGNA®

LEGAL SERVICES

 
Case 1:15-cv-07433-LAP Document 1201-23 Filed 01/27/21 Page 6 of 7

 

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

Page 54

JOHN ALESSI

were kept in the house the first time?

MR. PAGLIUSCA: Object to form and

foundation.

THE WITNESS: Nobody. Nobody show me.

BY MR. EDWARDS:

Oo FF 0

A.

You just saw it?
I saw it.
So you knew where to put it back?

Yeah. We had to open the closet, clean

the closet, put the clothes in place, put the shoes

in place, put everything in place. So it was a

matter of tidying things up.

Q.
A.

Did you ever find any costumes?

I saw one shiny black costume, but I

didn't even know --

oO pO >

house?

A.

Where did you see it?
The same place.

In Ms. Maxwell's closet?
Yes.

And where was Ms. Maxwell's closet in the

In the house? It was in the opposite side

of his bathroom. It was her bathroom in the master

bedroom.

It was in the middle. So it was on the

 

MAGNA®

LEGAL SERVICES

 
 

Case 1:15-cv-07433-LAP Document 1201-23 Filed 01/27/21 Page 7 of 7

 

Page 236
1 JOHN ALESST
2 CERTIFICATE OF OATH
3 STATE OF FLORIDA )
4 COUNTY OF MIAMI-DADE )
5
I, the undersigned authority, certify
6 that JOHN ALESSI personally appeared before me
and was duly sworn.
7 WITNESS my hand and official seal
this ist day of June, 2016.
8
9
Kelli Ann Willis, RPR, CRR
10 Notary Public, State of Florida
Commission FF928291, Expires 2-16-20
11 i
12 CERTIFICATE

13 STATE OF FLORIDA  )
14 COUNTY OF MIAMI-DADE )

15 I, Kelli Ann Willis, Registered
Professional Reporter and Certified Realtime

16 Reporter do hereby certify that I was
authorized to and did stenographically report the

17 foregoing deposition of JOHN ALESSI; that a review
of the transcript was not requested; and that the

18 transcript is a true record of my stenographic
notes.

19 I FURTHER CERTIFY that I am not a
relative, employee, attorney, or counsel of any

20 of the parties, nor am I a relative or employee of
any of the parties' attorney or counsel connected

21 with the action, nor am I financially interested
in the action.

22 Dated this 1st day of June, 2016.

23

24 KELLI ANN WILLIS, RPR, CRR

25

 

 

MAGNA®

LEGAL SERVICES
